Citation Nr: 0411046	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  99-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a compensable evaluation for residuals, shell 
fragment wound, right arm.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The appellant has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to establish 
his claim; all reasonable development necessary for the 
disposition of the instant case has been completed.

2.  The veteran's PTSD is manifested by symptoms of impaired 
short-term memory, impaired abstract thinking, suicidal ideation, 
and disturbances of motivation and mood, including lack of energy 
and depression; the veteran's depression does not affect his 
ability to function independently, appropriately, and effectively.

3.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

4.  The veteran's residuals, shell fragment wound, right arm are 
manifested by symptoms of a small punctuate scar; the residuals, 
shell fragment wound, right arm are not manifested by symptoms of 
tenderness, repeated ulceration, poor nourishment, or functional 
impairment, including limitation of motion during flare-ups, 
crepitation, weakened movement, excessive fatigability, 
incoordination, or pain on movement, or swelling, deformity, or 
atrophy of disuse.

5.  Diabetes mellitus was not present during active service or 
manifested within one year thereafter, and is not otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.3, 4.6, 
4.130, Diagnostic Code 9411 (2003).

2.  The schedular criteria for a compensable evaluation for 
residuals, shell fragment wound, right arm, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.3, 4.6, 
4.31, 4.40, 4.45, 4.73, Diagnostic Code 5305(2003), 4.118, 
Diagnostic Code 7805 (effective prior to and on August 30, 2002).

3.  Diabetes mellitus was not incurred in or aggravated by active 
service, and incurrence of this disease may not be presumed.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

As a preliminary matter, the Board notes that when the veteran 
initiated his claim seeking an increased evaluation for PTSD, a 
compensable evaluation for residuals, shell fragment wound, right 
arm, and service connection for diabetes mellitus, pertinent law 
and regulations required that VA determine whether the claims were 
well grounded.  Only if they were, could VA then assist the 
veteran in the development of pertinent facts and adjudicate the 
merits of the claims.  38 U.S.C.A. § 5107 (West 1991); Morton v. 
West, 12 Vet. App. 477, 485 (1999).  During the pendency of this 
appeal, Congress eliminated the well-grounded-claim requirement 
and enacted substantial additions and revisions to the law 
governing VA's duty to assist claimants in the development of 
their claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)) (essentially overruling Morton).  
The VCAA mandates that VA make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  The Board conducted a detailed review 
of the claims folder and finds that the RO has fulfilled or 
surpassed the requirements of the VCAA in this matter.  The Board 
finds that numerous documents provided to the veteran, including 
the April 1999 rating decision, the November 1999 Statement of the 
Case (SOC), and the December 2002 SOC, have satisfied the 
requirement at 
§ 5103A of VCAA in that they clearly notify him of the evidence 
necessary to substantiate his claim.  

By letter dated in April 2001, the RO notified the veteran of the 
VCAA and informed him of how responsibilities in developing the 
record are divided in accordance with VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter also advised the 
veteran that he has up to one year to send in additional 
information.  Specifically, it states, "If the information or 
evidence is received within one year from the date of this letter, 
and we decide that you are entitled to VA benefits, we may be able 
to pay you from the date we received the claim.  If the evidence 
isn't received within one year from the date of this letter, and 
we decide that you are entitled to VA benefits, we can only pay 
you from the date we received your claim."

The United States Court of Appeals for Veteran Claims' decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  The veteran's initial denial by the RO was 
in 1999, years before the passage of the VCAA.  Nevertheless, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first requirement, 
there was no information or evidence identified by the veteran 
that was not of record.  The letter informed the veteran that VA 
would make reasonable efforts to obtain certain types of records 
and would continue to seek Federal agency records unless it is 
determined that additional efforts would be futile.  As stated 
above, the letter also informed the veteran of what he was 
expected to provide.  Lastly, the letter did not advise the 
veteran to send in everything he had pertaining to his claim.  
However, this advisement is not a "requirement."  VA OGC Prec. Op. 
No. 1-2004 (Feb. 24, 2004) apparently holds the Court's finding in 
Pelegrini that a request that a claimant provide VA with any 
evidence in his or her possession that pertains to the claim is an 
explicit requirement of 38 U.S.C. § 3.159(b) and an implicit 
requirement of section 5103(a), is non-binding obiter dictum.  
"Obiter dictum" (often abbreviated as "dictum") is "[a] judicial 
comment made during the course of delivering a judicial opinion . 
. . that is unnecessary to the decision in the case and therefore 
not precedential." Black's Law Dictionary 1100 (7th ed. 1999).  
Precedent opinions of the chief legal officer of the Department 
and regulations of the Department are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  

The RO has provided the veteran with thorough VA examinations.  
There is no indication of outstanding Federal Government records 
or other records that have been identified by the claimant.  Based 
on the above analysis, there is no indication in this case that 
any further notification or assistance would produce evidence that 
would change the Board's decision and, therefore, any error for 
noncompliance with the notice provisions of the VCAA is harmless.  
In this regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in life, 
does not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error to be 
harmless.   Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2001).  Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole-
recorded history, including service medical records.  38 C.F.R. § 
4.2.  (2003).

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim 
is denied; if the evidence is in support of the claim, it is 
allowed.  Id.  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2003).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2003).  In every 
instance where the schedule does not provide a 0 percent 
evaluation for a diagnostic code, a 0 percent evaluation shall be 
assigned when the requirements for a compensable evaluation are 
not met.  38 C.F.R. § 4.31 (2003). 

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.   See Francisco v. 
Brown, 7 Vet. App. 55, 59 (1994).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131.  To demonstrate a chronic 
disease in service, a combination of manifestations must be shown 
that is sufficient to identify the disease entity and there must 
be sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2003).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.   Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a chronic disease, including diabetes mellitus, Type II, 
becomes manifest to a degree of 10 percent within 1 year from date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Service medical records show the veteran underwent an enlistment 
physical examination in November 1943, which indicated the veteran 
was physically and mentally qualified for general military 
service, with no remediable defects.  Treatment records show the 
veteran was wounded in action in January 1945.  He was wounded 
with a shell fragment (high explosive) to the right arm.  Upon 
presenting for treatment, the veteran complained of "stocking 
type" anesthesia of the right arm.  He reported he was struck in 
the right biceps region by a tiny piece of shrapnel, which "did 
not leave a scar."  Examination indicated stocking type anesthesia 
up to the level of his wound and weakness or absence of all motion 
of the hand.  The skin was normal except for contusion over the 
lateral side distal third, right arm.  There was slight motion in 
the right arm over function of all nerves.  Needle prick to the 
arm and forearm caused no sensation or response.  Reflexes were 
normal in biceps and triceps.  X-rays, which were taken to 
determine if there was a fracture or metallic foreign body, were 
interpreted to be normal.  No surgery was indicated.  The veteran 
was discharged from the hospital approximately 65 days later with 
the following diagnoses:  (1) wound, contused, shell fragment 
(high explosive) arm, right, moderate, and (2) psychoneurosis, 
anxiety, hysteria, mild, cured (anxiety and hysterical paralysis 
of hand, combat reaction).  The veteran underwent a discharge 
physical examination in May 1946.  Physical examination, including 
urinalysis and blood serology, showed normal or negative results.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in October 1947.  Current complaints 
included weak and painful feet, bilateral headaches, and 
nervousness.  Urinalysis was negative for sugar.  No pertinent 
diagnoses were stated.

The veteran underwent a VA C&P examination in March 1961, which 
showed no pertinent diagnoses.

The veteran underwent a C&P examination in December 1998.  The 
examiner reviewed the claims file.  The veteran reported his right 
shoulder was injured when he sustained a heavy blow from a spent 
fragment of shrapnel that contused him along the posterior aspect 
of his shoulder.  He stated a small piece of shrapnel was removed.  
He indicated that over an extended period of time, he had trouble 
with numbness in his hand and with controlling his little finger.  
The current complaint was that the whole shoulder, arm, and hand 
give the veteran trouble constantly.  He described a sensation of 
bone aching and pain in his shoulder so severe at times that he 
could not lift coffee or comb his hair.  Physical examination 
showed 70 degrees of rotation of the neck in either direction with 
30 degrees of extension, and 60 degrees of flexion.  This did not 
appear to be painful.  

The right shoulder had glenohumeral abduction of 90 degrees with 
external rotation of 80 degrees and internal rotation of 70 
degrees from that point.  When the shoulder was abducted and 
rotated, the veteran had pain at times.  No evidence of weakness 
of the rotator cuff musculature was observed.  The musculature in 
the upper extremity, including the rotator cuff, flexion of the 
elbow, extension of the elbow, dorsiflexion of the wrist, and 
grasp appear to be essentially normal for the veteran's age group.  
Degenerative joint disease of the distal interphalangeal joints of 
the fingers of both hands was noted, which prevents the veteran 
from having full flexion of the fingers, and to a degree, 
interferes with his grasp.  Sensation of the fingers and hands 
appeared to be intact.  The examiner identified a small punctate 
wound on the posterior side of the arm where the small shrapnel 
fragment penetrated the skin.  The area was not tender and did not 
represent a problem.  

The assessment included the following pertinent diagnoses: 
probable tendonitis involving the right shoulder and degenerative 
disc disease involving the cervical spine, which was confirmed by 
x-ray.  The examiner opined that the current shoulder problem was 
not related to the service injury because the veteran had been 
able to use his shoulder for many years while performing work as a 
machinist.  The examiner concluded that the degenerative disc 
disease could account for some of the veteran's upper extremity 
pain.

The veteran also underwent a PTSD examination in December 1998.  
The veteran disclosed he has been a widower for six years and has 
a son and three grandchildren.  He takes an antidepressant and a 
mild tranquilizer.  He also takes medication for blood pressure, 
cholesterol, his prostate, and his eyes.  The veteran disclosed he 
retired ten years earlier but decided to work 4 to 5 hours a 
couple of days a week just to get out of the house.  He indicated 
he keeps stress inside, but tries to talk things out at his PTSD 
group.  He admitted thoughts of suicide, but denied any attempts.  
He disclosed he gets depressed and cries with some relief.  Mental 
status examination revealed the veteran was casual and neat in his 
dress.  He was pleasant, cooperative, and goal-oriented.  He was 
oriented to time, place, and person.  He was able to organize his 
thoughts and express himself.  He spoke normally.  Affect was 
moderate tension and anxiety.  Mood was depression with no 
psychosis, delusions, hallucinations, or organicity.  The examiner 
opined the veteran was competent.  GAF score (global assessment of 
functioning) was 70.

VA outpatient records show in January 1999, the veteran reported 
right elbow pain and requested cortisone.  Examination 
demonstrated pain on range of motion.  The veteran was able to 
raise his right arm to 150 degrees but with pain beginning at 130 
degrees.  The pain was worse with rotation.  On follow-up two 
weeks later, he continued to complain of pain in his right arm, 
which radiated to his right hand.  Examination indicated point 
tenderness in the right shoulder.  The pertinent assessment 
included chronic arthritis in the right shoulder and possible 
diabetes with increased glucose on Chem 7.  On follow up visit a 
few days later, it was noted that diabetes mellitus was suspected 
after months of increased blood glucose on Chem 7's for months.  
The veteran continued to complain of pain in his right arm and 
shoulder after a cortisone shot.  The diagnoses included diabetes 
mellitus and rotator cuff injury.  The plan was to start Glyburide 
5 BID (twice daily) and refer the veteran to the diabetes clinic. 

VA outpatient records show the veteran underwent a physical 
therapy evaluation in March 1999 for his right shoulder pain.  He 
described his pain in his shoulder, elbow, and hand as a constant 
dull ache (4/10) and intermittent sharp pain (10/10).  He reported 
cortisone shots had helped before and Tylenol has helped.  X-rays 
of the shoulder were interpreted to show calcific tendonitis in 
supraspinatus tendon, slight hypertrophy of the AC 
(acromioclavicular) joint.  Range of motion showed active flexion 
of 140 degrees, active abduction of 110 degrees, 70 degrees 
extension, 60 degrees internal rotation, and 65 degrees external 
rotation.  Examination in physical therapy in May 1999, 
demonstrated that cervical traction caused a decrease in arm 
symptoms, while cervical compression did not alter symptoms.  The 
assessment was decreased pain in shoulder and right arm.  In July 
1999, the veteran reported he had a cortisone shot a week earlier 
and he still had some pain.  Range of motion was equal on both 
shoulders.  Impingement and speed were negative.  Supraspinatus 
test revealed some pain, but much less than on initial physical 
therapy evaluation.  VA outpatient records show the veteran 
complained of right shoulder pain in November 1999.  On 
examination, flexion was limited to 60 degrees and abduction to 80 
degrees.  

Mental Health Clinic records show the veteran attended PTSD Group 
on a weekly basis.

The veteran testified in a personal hearing at the RO in March 
2000.  His testimony indicates as follows:

The veteran's PTSD symptoms are nightmares and nervousness, which 
are treated with medication.  The veteran goes to group therapy 
every week.  (Transcript (T.) at p. 3).  He also sees a 
psychiatrist one on one. (T. at pp. 4-5).  He has been diagnosed 
with arthritis, but when his symptoms did not respond to 
treatment, his diagnosis was changed to bursitis.  He was told 
that he had a chipped bone in his shoulder pressing on a nerve.   
He has limitation of motion.  (T. at p. 7).  He was wounded in the 
back of his right arm near the shoulder.  (T. at p. 8).  He was 
told that the insulin shots he received in the service would 
bother him for years to come.  (T. at p. 9).  He had a reaction on 
a road trip, experiencing the "shakes" just like he had when he 
received insulin shots in service.  The veteran believes the 
insulin never cleared up from his bloodstream.  He gets the shakes 
when he does not eat for long periods of time.  He believes the 
insulin shots were given to increase his appetite.  They would 
wait 30 minutes after the shot to give him something to eat, but 
by that time he would have shakes so bad, he could hardly pick up 
his utensils.  (T. at p. 10).

The veteran underwent a C&P examination in April 2001.  Medical 
history indicates the veteran has had difficulty with the joints 
of his hands, more pronounced on the right than the left hand, for 
many years.  The difficulty involves the tips of his fingers and 
the proximal joints.  He took nonsteroidal medications in the 
past, but stopped after developing peptic ulcer with hemorrhage.  
He received injections in his shoulder for deltoid bursitis in the 
distant past with good results.  Physical examination showed range 
of motion in the shoulder was normal.  There is a moderate 
rheumatoid change of the proximal interphalangeal joints of both 
hands, more pronounced on the right than the left.  The veteran's 
grip was approximately 50 percent of normal on both hands.  The 
diagnostic impression was past history of deltoid bursitis, right, 
stable, currently asymptomatic; rheumatoid arthritis, both hands, 
moderate degree, uncontrolled; and, degenerative arthritis of the 
peripheral interphalangeal joints of the hands.

The veteran also underwent a PTSD evaluation in April 2001.  The 
veteran reported he takes a mild relaxer, anti-anxiety medication 
and a sleep medication.  He indicated he received his 
prescriptions from a VA physician and a registered nurse he saw 
once every two to three months.  He also reported he has been 
attending group therapy once a week for five years.  He disclosed 
he had little energy to do anything.  He indicated he slept well 
enough with medication, but has nightmares on occasion.  He 
reported having flashbacks two to three times a month.  He 
described the flashbacks as lasting 15 or 20 minutes, but staying 
with him throughout the rest of the day.  He disclosed having 
thoughts of suicide, but denied ever making any attempts.  He 
stated he gets depressed and cries with stress.  The veteran was 
able to name recent presidents, but was unable to name the 
Governor of the state.  He addressed similarities and differences, 
and proverbs reasonably well, but could not recall the three items 
for the short-term memory test.

The mental status examination indicated the veteran was dressed 
casually and neatly.  He was cooperative, goal-oriented, and 
oriented to time, place, and person.  He was able to organize his 
thoughts with some difficulty.  Affect was blunted and mood was 
moderately down.  There was no evidence of psychosis, delusions, 
hallucinations, or organicity.  Intellect was average.  Memory was 
reasonably good, but with some holes in it.  Judgment was good and 
the veteran had some insight.  Axis V impression included a GAF 
score of 65; depressed and anxious; a few friends, but little 
family contact; inability to be close to people; and still 
bothered by grief and losses. 

The veteran also underwent a C&P exam in April 2001, which 
concentrated on his diabetes mellitus.  Medical history indicated 
the veteran has had a diagnosis of diabetes for 10-15 years.  He 
has had some retinal changes and elevation of blood pressure.  He 
currently takes Glyburide for diabetes.  He reported inadequate 
control with this medication.  Following physical examination, the 
pertinent diagnosis was diabetes mellitus by history, poorly 
controlled with associated diabetic retinopathy; the diabetes 
developed long after service and is not related to his military 
experience.  In an addendum, the examiner indicated that the 
veteran did not have a pre-existing diagnosis of diabetes, which 
had been aggravated by service.  The examiner concluded that the 
shell fragment wound of the right arm did not have any current 
residuals affecting the veteran's ordinary activity.  There is no 
loss or motion associated with flare-ups.  There was no evidence 
of crepitation, weakened movement, excessive fatigability, 
incoordination, or pain on movement.  There was no swelling, 
deformity, or atrophy of disuse.


II.  Analysis

Increased Evaluation for Post-traumatic Stress Disorder

The veteran's service connected post-traumatic stress disorder 
(PTSD) has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  

Under the current rating criteria, a 100 percent evaluation is 
provided where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or own 
name.  

A 70 percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: Flattened affect; circumstantial, circumlocutory, or 
stereo-type speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and 
long-term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

Review of the record indicates that the veteran's service 
connected PTSD is appropriately evaluated as 50 percent disabling.  
The veteran's PTSD symptoms are manifested by depression, as noted 
in the December 1998 and April 2001 VA examination reports.  While 
there is indication that the veteran's depression is continuous, 
there are many indications that it does not affect the veteran's 
ability to function independently, appropriately and effectively.  
In this regard, the Board notes that despite the veteran's 
retirement, he is sufficiently motivated and independent to 
schedule several hours of work for two days a week.  He also 
faithfully attends PTSD group every week and continues to have a 
few friends.  The medical evidence does not demonstrate any 
evidence of obsessional rituals that interfere with routine 
activities.  Records show no indication of speech intermittently 
illogical, obscure, or irrelevant or impaired impulse control 
(such as unprovoked irritability with periods of violence.)  There 
is no record of panic attacks either by history or record of 
treatment.  Examination reports show no impairment of spatial 
orientation or neglect of personal appearance or hygiene.  The 
records are negative for any difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  Examination 
reports indicate the veteran has little contact with his only son 
and his three grandchildren and he does have difficulty becoming 
close to others, but he is able to establish and maintain 
effective relationships, as the record shows he does have a few 
friends.  

Review of the record also indicates that the veteran's GAF score 
indicates no greater than a mild impairment.  According to 
Diagnostic Criteria from DSM-IV, a score between 61 and 70 
suggests "some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, theft within the 
household), but generally functioning well, has some meaningful 
interpersonal relationships."  As examined above, the description 
of the veteran's symptoms is very similar to the DSM-IV's general 
description of symptoms, correlating to the veteran's GAF scores, 
65 and 70.

The Board recognizes that suicidal ideation is amongst the 
criteria for a 70 percent evaluation; however, this is the only 
symptom noted under 70 percent that the records reflect the 
veteran has.  Clearly, the veteran does not meet the criteria for 
a 100 percent evaluation, as the record does not demonstrate total 
occupational and social impairment, and none of the symptomatology 
associated with a 100 percent evaluation are established by the 
record.  The evidence against an increased evaluation for PTSD 
outweighs the evidence which supports the claim.  As such, the 
benefit of the doubt does not assist the veteran in this case.  38 
U.S.C.A. § 5107.


Compensable Evaluation for Residuals, Shell Fragment Wound, Right 
Arm

The veteran's service connected residuals, shell fragment wound, 
right arm are currently evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5305 (Group V).  This muscle group includes the 
following functions: elbow supination, stabilization of the 
shoulder joint, and joint flexion of the elbow.  Group V is 
comprised of the biceps, brachialis, and brachioradialis.  
Evaluations of Group V of the dominant upper extremity are as 
follows:  slight disability is noncompensable; moderate disability 
is evaluated as 10 percent disabling; moderately severe disability 
is evaluated at 30 percent; and, a severe disability warrants a 40 
percent disability evaluation.

Treatment records and VA examination reports disclose the veteran 
has been diagnosed with multiple disorders involving the shoulder 
and cervical area, which might result in the veteran's symptoms of 
pain, numbness, and stiffness, but have not been service 
connected.  The law is clear that to the extent that some symptoms 
cannot be sorted out, reasonable doubt should be resolved in the 
veteran's favor.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 38 
C.F.R. § 3.102 clearly dictates that such signs and symptoms be 
attributed to the service-connected disorder.)  In the instant 
case, the December 1998 VA examiner concluded that the service 
connected residuals, shell fragment wound, right arm were not 
related to the veteran's complaints regarding his right shoulder, 
arm, and hands at that time.  In concluding this, the examiner 
reasoned that the veteran used his shoulder as a machinist for 
many years after service without any complaints.  The Board finds 
this opinion to be probative of the matter, and uncontradicted by 
competent evidence.  

The Board has considered the applicability of skin diagnostic 
codes in the evaluation of residuals, shell fragment wound, right 
arm.  To that end, the Board advised the veteran of a change in 
the regulations effective August 30, 2002.  67 Fed. Reg. 49590, 
49596 (codified at 38 C.F.R. § 4.118).  The Board considered the 
veteran's disability under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(Scars, other).  Under both the old and the revised regulations, 
Diagnostic Code 7805 requires rating based on limitation of the 
affected part.  Under the circumstances of the veteran's case, 
although he demonstrated limitation of motion on flexion and 
internal and external rotation, his symptoms were found not to be 
attributable to his residuals, shell fragment wound, right arm.  
Accordingly, the veteran's residuals, shell fragment wound, right 
arm, are appropriately rated as noncompensable.  38 C.F.R. § 4.31.

Other skin diagnostic codes were considered, both under the old 
and revised versions of the regulations, but found not to apply 
because the veteran's residuals, shell fragment wound, right arm, 
are described as a small punctuate wound.  The scar is not poorly 
nourished and does not have repeated ulceration or tenderness on 
examination.  (Punctate is defined as "resembling or marked with 
points or dots."  Dorland's Illustrated Medical Dictionary, 29th 
Edition (2000)).

Finally, the Board finds that the noncompensable evaluation 
contemplates the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) 
with respect to functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In 
this regard, the Board observes on the April 2001 VA C&P 
examination, there was no evidence of limitation of motion during 
flare-ups and no evidence of crepitation, weakened movement, 
excessive fatigability, incoordination, or pain on movement, or 
swelling, deformity, or atrophy of disuse.

The preponderance of the evidence is against a compensable 
evaluation for residuals, shell fragment wound, right arm.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Consequently, entitlement to 
a compensable evaluation is denied.


Service Connection for Diabetes

The veteran asserts that his current diagnosis of type II diabetes 
is a direct result of insulin injections that he received during 
inpatient care in service.  The veteran testified that someone 
told him that insulin received from injections in service, would 
bother him for years to come.  It is unclear whether a physician 
made this statement or a layperson.  In any case, as to these 
recollections by the veteran, the Board notes that the Court has 
found that such an assertion, "filtered as it (is) through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).   The only competent evidence of record indicates that the 
veteran's current diabetes is not related to service.  The VA 
examiner, in April 2001, reviewed the veteran's claims file and 
recorded the veteran's medical history.  He noted that the 
veteran's diabetes developed many years after his service, only 
10-15 years ago, according to the veteran.   The examiner 
concluded that there was no evidence of diabetes prior to service, 
which was aggravated by service, and no evidence that the 
veteran's current diabetes was related to service.  The record 
substantiates the examiner's conclusion, in that neither chronic 
disability in service, nor continuity of symptoms from separation, 
is demonstrated.  

Although the veteran has asserted his opinion that his diabetes is 
related to service, he has presented no evidence that he is 
competent to express an opinion on the matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.)  Consequently, the preponderance of 
the evidence is against the claim for service connection for 
diabetes mellitus.  38 U.S.C.A. § 5107.

  
ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.

A compensable evaluation for residuals, shell fragment wound, 
right arm, is denied.

Service connection for diabetes mellitus is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



